DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 05/09/2022, with respect to the rejection of claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A capacitor component comprising: a laminate including dielectric layers and internal electrode layers alternately laminated in a first direction; a first external electrode and a second external electrode respectively provided on a first end surface and a second end surface of the laminate, the first and second end surfaces provided as a pair opposing each other in a second direction perpendicular or substantially perpendicular to the first direction; and a third external electrode provided on at least one of a first lateral surface and a second lateral surface of the laminate, the first and second lateral surfaces provided as a pair opposing each other in a third direction perpendicular or substantially perpendicular to the first direction and the second direction; wherein the internal electrode layers include: a first internal electrode layer connected to the first external electrode and not connected to either the second external electrode or the third external electrode; a second internal electrode layer connected to the second external electrode and not connected to either the first external electrode or the third external electrode; a third internal electrode layer not connected to any of the first external electrode, the second external electrode, or the third external electrode; and a fourth internal electrode layer connected to the third external electrode and not connected to either the first external electrode or the second external electrode; the first internal electrode layer or the second internal electrode layer opposes the third internal electrode layer in the first direction to define a first capacitor element; the third internal electrode layer opposes the fourth internal electrode layer in the first direction to define a second capacitor element;Application No. 16/926,925May 9, 2022Reply to the Office Action dated March 4, 2022 Page 3 of 17the first capacitor element and the second capacitor element are electrically connected in series among the first external electrode, the second external electrode, and the third external electrode; and a number of the internal electrode layers in a plane perpendicular or substantially perpendicular to the first direction in which the third internal electrode layer is located and the fourth internal electrode layer is not located, is different from a number of the internal electrode layers in a plane perpendicular or substantially perpendicular to the first direction in which the fourth internal electrode layer is located.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a third internal electrode layer not connected to any of the first external electrode, the second external electrode, or the third external electrode; and a fourth internal electrode layer connected to the third external electrode and not connected to either the first external electrode or the second external electrode; the first internal electrode layer or the second internal electrode layer opposes the third internal electrode layer in the first direction to define a first capacitor element; the third internal electrode layer opposes the fourth internal electrode layer in the first direction to define a second capacitor element;Application No. 16/926,925May 9, 2022Reply to the Office Action dated March 4, 2022 Page 3 of 17the first capacitor element and the second capacitor element are electrically connected in series among the first external electrode, the second external electrode, and the third external electrode; and a number of the internal electrode layers in a plane perpendicular or substantially perpendicular to the first direction in which the third internal electrode layer is located and the fourth internal electrode layer is not located, is different from a number of the internal electrode layers in a plane perpendicular or substantially perpendicular to the first direction in which the fourth internal electrode layer is located” in combination with the other claim limitations. 

Cited Prior Art
LEE et al (US 2016/0111216) teaches relevant art in Fig. 1-2
SAKURATANI et al (US 2012/0319537) teaches relevant art in Fig. 4.
Hidaka et al (US 2006/0158825) teaches relevant art in Fig.1(a)
TOGASHI (US 2009/0015986) teaches relevant art in Fig. 3.
SEO (US 2014/0293500) teaches relevant art in Fig. 2 and 7.
LEE et al (US 20160099107) teaches relevant art in Fig. 2.
YOSHIDA et al (US 20180226191) teaches relevant art in Fig. 15-19.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848